COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        David Angel Ramos v. The State of Texas

Appellate case number:      01-12-00957-CR

Trial court case number:    12CR0162

Trial court:                10th District Court of Galveston County

       On April 10, 2014, appellant, David Angel Ramos, filed a pro se “Motion to
Dismiss Counsel.” In his motion, appellant argues that his counsel was ineffective and
that there was a conflict of interest between counsel and appellant. We dismiss the
motion.
       We issued our opinion in this appeal on January 7, 2014. Appellant did not
timely file a motion for rehearing or en banc reconsideration. We therefore lost plenary
power over our judgment on March 10, 2014. See TEX. R. APP. P. 4.1, 19.1(a).
According to his certificate of service, appellant did not file his motion until April 3,
2014. See TEX. R. APP. P. 9.2(b); Campbell v. State, 320 S.W.3d 338, 342 (Tex. Crim.
App. 2010). As a result, we do not have jurisdiction to consider appellant’s motion. See,
e.g., Kim v. State, 181 S.W.3d 448, 449 (Tex. App.—Waco 2005, no pet.) (holding that
court lacked jurisdiction over papers or motions filed after appellate court lost plenary
power).
       Accordingly, we dismiss appellant’s motion for want of jurisdiction.


Judge’s signature: /s/ Sherry Radack
                   Acting individually      Acting for the Court

Date: April 22, 2014